DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 10 May 2021 for the application filed 21 June 2017. Claims 1-6 and 10-26 are pending:
Claims 7-9 have been canceled;
Claims 13-15, 17, 18, and 20-22 have been withdrawn in the reply filed 08 July 2019; and
Claims 1 and 10 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/US2017/029591, filed 26 April 2017; PRO 62/328,707, filed 28 April 2016) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments
	Applicant’s amendments and arguments filed 10 May 2021 have been fully considered.
	The Claim Objections of Claims 1 and 10 have been addressed; these objections have been withdrawn.
	Applicant’s arguments with respect to the 35 USC 103 rejections of Claims 1-6, 10-12, 16, 19, 23, and 24 as unpatentable over PHILLIP in view of QIU and Claims 25 and 26 as unpatentable further in view of FINK have been fully considered but are not persuasive.
	(1) Applicant argues that “[n]either Phillip nor Qiu teach a charged, self-assembled poly(isoprene-b-styrene-b-4-vinyl pyridine) triblock copolymer”, that “Phillip is directed to the conversion of polymer blocks which… are not nitrogen-containing aromatics or… heterocycles, that “Phillip is directed to the conversion of polymer blocks”, and that “Phillip teaches away from the use of self-assembled poly(isoprene-b-styrene-b-4-vinyl pyridine) triblock 
	(2) Applicant further argues that “Qiu describes the quaternization of a self-assembled diblock poly(styrene)-poly(4-vinylpyridine) copolymer with 2-chloroacetamide”, i.e., QIU does not teach quaternizing a triblock copolymer (pg. 8-9).
	(3) Applicant further states that “the instantly claimed materials exhibit unexpectedly surprising properties” and references Table 2 and p0075-0079 of the published application (USPGPub 2019/0039030); Applicant further indicates that the claimed membrane provided higher separation selectivities for passing neutrally-charged proteins than positively-charged proteins compared with separation selectivities disclosed by QIU (pg. 9).
	(4) Applicant further argues that the rejection of the limitation “wherein the material exhibits a hydraulic permeability of 50 to 200 L·m-2·hr-1·bar-1 at a pH of 7.0” based on inherency was in error because “the Office has not provided sufficient basis in fact and/or technical reasoning to reasonably support its inherency assertions” (pg. 10).
	The Examiner respectfully disagrees.
	Regarding (1), first, Applicant is seemingly arguing that the material product of PHILLIP is produced by a process different than that envisioned by the Applicant. The Examiner notes that the claimed invention is directed toward a material product, not a method by which the product is made. The prior art of record teaches the claimed self-assembled triblock copolymer; even if the prior art teaches a different method of producing such a copolymer, the claim remains anticipated or obvious over the prior art.
Second, Applicant is seemingly arguing that PHILLIP teaches away from functionalizing the 4-vinyl pyridine block of the copolymer. Applicant cited p0043 of PHILLIP indicating that PHILLIP dissuades one of ordinary skill from functionalizing the P4VP block because of poor conversion. The Examiner notes that PHILLIP is merely disclosing existing limitations in the art; in the next paragraph, PHILLIP proposes a solution for functionalizing the P4VP block: “[a]s such, a need exists in the art for a methodology that enables the large-scale production of block polymers such that nanostructured membrane can be generated that allow for: 1) high selectivity, 2) high flux, 3) straightforward materials syntheses, and 4) generation of tailored pore functionalities. The present invention provides such a solution” (emphases added; p0044). Thus, it is evidently clear that rather than teaching away from functionalizing the P4VP block of a triblock copolymer, one of ordinary skill in the art would find that PHILLIP discloses an invention that functionalizes the P4VP block.

Regarding (3), Applicant states that the claimed membrane material shows improved selectivity for capturing positively-charged proteins compared with the selectivities disclosed by QIU; however, Applicant compared the selectivity of the membrane for cytochrome C or lysozyme over myoglobin whereas QIU compared the selectivity for bovine hemoglobin over bovine serum albumin, i.e., Applicant is claiming significance by comparing selectivities for different pairs of proteins. (Further, lysozyme and cytochrome C have higher isoelectric points than myoglobin whereas bovine hemoglobin has a lower isoelectric point than bovine serum albumin.) Albeit to different degrees, the improved selectivity of the claimed membrane material cannot be 1:1 compared with the improved selectivity similarly disclosed by the prior art. Thus, while Applicant has shown that the claimed membrane material has improved selectivity over non-quaternized membrane material, this is not a significant result because the prior art discloses the same effect. Applicant may overcome this by showing the claimed membrane material has much higher selectivity for separating bovine serum albumin from bovine hemoglobin than that disclosed by QIU.
Regarding (4), when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See MPEP 2112.01 (I). There is no requirement that a single prior art reference can only be used when establishing inherency. The Examiner has shown that the prior art of PHILLIP in view of QIU disclose the claimed charged, self-assembled triblock copolymer material with all claimed structural limitations, i.e., the material comprising isopores of at least one of macropores, mesopores, and micropores, and wherein at least a portion of the vinyl pyridine block is quaternized. Because Applicant has not distinguished the claimed material from that disclosed in the art, the onus is on Applicant to provide evidence showing that the prior art material does not necessarily have the claimed hydraulic permeability. "[T]he PTO can require an applicant to prove that the prior art products do not In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255). (See MPEP 2112 (V)).
	All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 10-12, 16, 19, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over PHILLIP et al. (US PGPub 2016/0023171 A1) in view of QIU et al. (ACS Nano, Vol. 7, No. 1, 2013, pg. 768-776).
Regarding Claim 1, PHILLIP discloses multiblock polymers and copolymers as membranes or films for bioseparations (p0003, p0085-0090). Said membranes or films are isoporous (p0038), comprise self-assembled pores (p0035), and are chemically functionalized (i.e., a charged, self-assembled material for solute separations, the material comprising at least one of macropores, mesopores, and micropores at least some of which are isoporous; p0039). PHILLIP further discloses the multiblock copolymers include polyisoprene-b-polystyrene-b-poly(4-vinylpyridine) (p0043; p0067), having a self-assembled A-B-C multiblock copolymer structure (i.e., a self-assembled poly(isoprene-b-styrene-b-4-vinyl pyridine) triblock copolymer material; p0072). PHILLIP also discloses the functionalization of the polymers to include reactive groups, such as amines, pyridine derivatives, and sulfonic acid (p0059). PHILLIP is deficient in disclosing at least a portion of the 4-vinyl pyridine block is quaternized to provide the material with a positive stationary charge.
	QIU discloses an integral asymmetric membrane fabricated from the self-assembly of a poly(styrene)-b-poly-(4-vinylpyridine) block copolymer (abstract) for use in the separation of biomolecules (§Introduction, pg. 768). QIU further discloses the poly-(4-vinylpyridine) block can be quaternized (up to 91.6% of pyridine units) by reaction with 2-chloroacetamide resulting in a positive charge to advantageously enhance charge effects of the membrane and provide stronger interactions with proteins (i.e., at least a portion of the 4-vinyl pyridine block is quaternized to provide the material with a positive stationary charge; §Results, pg. 772, col. 2). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to utilize quaternize as taught by QIU the 4-vinyl pyridine block of the triblock copolymer material taught by PHILLIP.
	The limitation “wherein the material exhibits a hydraulic permeability of 50 to 200 L·m-2·hr-1·bar-1 at a pH of 7.0” is directed toward an inherent property of the claimed material and is not subject to patentability absent showings that such a property would significantly affect or alter the claimed structural limitations of the claimed material. Because Applicant has shown no such nexus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
Furthermore the limitation “quaternized to provide a positive stationary charge” is directed toward an intended result of the claimed product-by-process step. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. Quaternization by 2-chloroacetamide would inherently result in imparting a positive charge; by definition, quaternary compounds are positively charged.
	Regarding Claim 2, as applied to the rejection of Claim 1, PHILLIP further shows in FIG. 8, the membranes are asymmetric.
	Regarding Claims 3 and 4, as applied to the rejection of Claim 2, PHILLIP further shows in FIG. 8, a selective layer of the membrane includes mesoporous structures, and a gutter layer of the membrane includes continuous macroporous domains (i.e., wherein the material contains macroporous domains and mesoporous wall structures in a single, integral structure; wherein the material contains continuous macroporous domains).
	Regarding Claim 5, as applied to the rejection of Claim 4, PHILLIP further discloses that the top selective layer has pores with an average pore diameter of 53 nm (p0154; FIG. 9), which reads upon the claimed range of mesopores comprising a size of about 1-200 nm. As is shown in FIG. 8, the macrovoids are at least 50 nm as claimed.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding Claim 6, as applied to the rejection of Claim 5, QIU further discloses the (4-vinylpyridine) blocks are quaternized by reaction with 2-chloroacetamide resulting in a positively charged copolymer (i.e., wherein the 4-vinyl pyridine block is quaternized by a functionalization reaction, and the functionalization reaction provides the positive stationary charge; §Results, pg. 772, col. 2).
	Furthermore, the “the 4-vinyl pyridine block is quaternized by a functionalization reaction”, is considered a product-by-process limitation. Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, this process limitation does not further limit the claimed product.
	Furthermore the limitation “the functionalization reaction provides the positive stationary charge” is directed toward an intended result of the claimed product-by-process step. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. Quaternization by 2-chloroacetamide would inherently result in imparting a positive charge; by definition, quaternary compounds are positively charged.
	Regarding Claim 10, PHILLIP discloses multiblock polymers and copolymers as membranes or films for bioseparations (p0003, p0085-0090). Said membranes or films are isoporous (p0038), comprise self-assembled pores (p0035), and are chemically functionalized (i.e., a charged material having at least one of macro, meso, or micro pores at least some of which are isoporous; p0039). PHILLIP further discloses the multiblock copolymers include polyisoprene-b-polystyrene-b-poly(4-vinylpyridine) (p0043; p0067), having a self-assembled A-B-C multiblock copolymer structure (i.e., a charged A-B-C triblock copolymer material; one polymer block of the triblock copolymer comprises an aromatic heterocycle; the aromatic heterocycle is selected from the group consisting of pyridines...; wherein one polymer block of the triblock copolymer has a Tg of ≤ 25°C; FIG. 18). PHILLIP also discloses the functionalization of the polymers to include reactive groups, such as amines, pyridine derivatives, and sulfonic acid (p0059). PHILLIP is deficient in disclosing the aromatic heterocycle is quaternized to provide the material with a positive stationary charge.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	QIU discloses an integral asymmetric membrane fabricated from the self-assembly of a poly(styrene)-b-poly-(4-vinylpyridine) block copolymer (abstract) for use in the separation of biomolecules (§Introduction, pg. 768). QIU further discloses the poly-(4-vinylpyridine) block can be quaternized (up to 91.6% of pyridine units) by reaction with 2-chloroacetamide resulting in a positive charge to advantageously enhance charge effects of the membrane and provide stronger interactions with proteins (i.e., the aromatic heterocycle, at least a portion of which is quaternized to provide the material with a positive stationary charge; §Results, pg. 772, col. 2). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to utilize quaternize as taught by QIU the 4-vinyl pyridine block of the triblock copolymer material taught by PHILLIP.
	The limitations “wherein one polymer block of the triblock copolymer has a Tg of ≤ 25°C” and “wherein the material exhibits a hydraulic permeability of 50 to 200 L·m-2·hr-1·bar-1 at a pH of 7.0” is directed toward an inherent property of the claimed material and are not subject to patentability absent showings that such properties would significantly affect or alter the claimed structural limitations of the claimed material. Because Applicant has shown In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
Furthermore the limitation “quaternized to provide a positive stationary charge” is directed toward an intended result of the claimed product-by-process step. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. Quaternization by 2-chloroacetamide would inherently result in imparting a positive charge; by definition, quaternary compounds are positively charged.
	Regarding Claim 11, as applied to the rejection of Claim 10, PHILLIP further discloses isoprene, which has a low glass transition temperature (p0152) below 25°C (i.e., the polymer block having a Tg of ≤ 25°C is a polyisoprene block; FIG. 18). PHILLIP further discloses the multiblock copolymers is polyisoprene-b-polystyrene-b-poly(4-vinylpyridine) (i.e., the polymer block of the triblock copolymer comprising the aromatic heterocycle is a poly(2-vinyl pyridine) block or a poly(4-vinyl pyridine) block; p0043; p0067).
	Regarding Claim 12, as applied to the rejection of Claim 10, PHILLIP further discloses the multiblock copolymers is polyisoprene-b-polystyrene-b-poly(4-vinylpyridine) (i.e., the A-B-C triblock copolymer material is a  poly(isoprene-b-styrene-b-4-vinyl pyridine) triblock copolymer material; p0043; p0067).
	Regarding Claims 16, 19, 23, and 24, as applied to the rejections of Claims 10 and 1, QIU further discloses 2-chloroacetamide (i.e., wherein the aromatic heterocycle is quaternized by reacting the aromatic heterocycle with a quaternizing agent defined by the formula R-X, where R comprises a C1-C24 substituted or unsubstituted, straight chain, cyclic or branched alkyl or alkenyl group or a polyethylene glycol (PEG) and X is a leaving group; wherein R-X is selected from a group consisting of… chloroacetamide; §Results, pg. 772, col. 2).
	Further, such a limitation is considered a product-by-process limitation. Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, .

Claim 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over PHILLIP in view of QIU and further in view of FINK (Handbook of Engineering and Specialty Thermoplastics: Vol. 2, Water Soluble Polymers; Chapter 7: Poly(vinylpyridine); 2011; pg. 191).
	Regarding Claims 25 and 26, as applied to the rejections of Claims 1 and 10, respectively, PHILLIP in view of QIU discloses a charged, self-assembled block polymer material comprising an aromatic heterocycle block that is poly(4-vinylpyridine). QIU further discloses the quaternization of this block with a quaternizing agent 2-chloroacetamide. PHILLIP in view of QIU is deficient in disclosing quaternizing with crotonic acid.	However, the use of crotonic acid to quaternize polymers is well-known in the art. As taught by FINK, the nitrogen in vinylpyridine is readily quaternized by reactions with, e.g., chloroacetate and crotonic acid (§7.2.2; FIG. 7.2). Absent showings of unexpected results or criticality to the use of crotonic acid or of any other quaternizing agent, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to utilize crotonic aicd to quaternize reactive functional groups as taught by FINK of the taught copolymer to produce a polymer with stationary charges taught by PHILLIP in view of QIU. 
Furthermore, FINK teaches crotonic acid as an alternative well-known quaternizing agent. The asserted claims involve a combination of familiar elements according to known methods that does no more than yield predictable results. The substitution of one quaternizing agent for another (i.e., crotonic acid taught by FINK for 2-chloroacetamide taught by QIU) is no more than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement and would have been obvious to one of ordinary skill in the art (MPEP §2143.01 B).
	Further, such limitations are considered product-by-process limitations. Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777